Dunbar, C. J.
(dissenting) — I am compelled to dissent from the foregoing opinion. Accepting the statement of the majority, I think that, when an answer was made in response to the. letter of Carstens & Earles, and the respondent had complied with its request by filling out the blanks which Carstens & Earles had sent for that purpose, apportioning the amount that was required on the building and the amount that was required upon the machinery, and when that was forwarded to Carstens & Earles, the minds of the two contracting parties had met on a definite proposition, and responsibility then attached. I am assuming, of course, that Carstens & Earles was the agent of the appellant, a proposition which is not disputed. The fact that Carstens & Earles did fill out the contracts in accordance with the conditions expressed in answer to its inquiries, conclusively shows that it so understood it. It is admitted in the maj ority opinion that any proposal coming from Carstens & Earles to be accepted by Cutter acting for respondent would have *193been considered as accepted upon deposit of his letter at 11:30 a. m. of June é before the fire. But it is said that this was not of such a character; that the proposal was not from Carstens & Earles requiring acceptance by Cutter, but that it was an application by Cutter, acting for respondent, to be accepted by Carstens & Earles as agent of the insurance companies. Herein I think lies the error of the majority. It was not an application by Cutter acting for the respondent, but it was a response from Cutter, acting for the respondent, to an inquiry made by Carstens & Earles, the agent of appellant, upon a purely incidental matter not affecting the general contract. The terms had all been agreed upon — the amount of the insurance, the amount of the policy, and everything of that kind; and the information required to make the contract effective having been furnished by the respondent before the fire, was accepted upon the deposit of the letter in the post office, and the contract was complete.
It seems to me that an injustice has been done to respondent in this case, and that the judgment of the lower court should have been affirmed.
Fullerton, Gose, and Crow, JJ., concur with Dunbar, C. J.